 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SS ee ee x
In re
LIBOR-Based Financial Instruments ORDER
Antitrust Litigation.

11 MDL 2262 (NRB)
a i ee a ese cee es ee ee ee et CS ee x

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

The Court has reviewed the letters dated October 28, 2019 and
November 8, 2019 filed by Susman Godfrey on behalf of certain
plaintiffs, and the letter dated November 4, 2019 on behalf of the
remaining defendants. See ECF Nos. 2996, 3000, 3003. Since May
2018, the Court has made clear that it is receptive to discovery
so long as it is directed to established defendants for sustained
claims. ECF No. 2507. The Court remains willing to consider
discovery proposals consistent with that framework. However, the
proposed discovery is not within those parameters. Equally
significant is the unwillingness of many plaintiffs to join with
Susman Godfrey and consequently to be bound by the terms of any
discovery request or compromise. In short, the remaining
defendants’ concerns about duplication are well-founded. Under
these circumstances, the request for a scheduling order is denied
without prejudice to another application which addresses the

Court’s concerns.

 
Dated: New York, New York
December 3 , 2019

beach ib utd

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 

 
